Citation Nr: 1747018	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-25 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the right lower extremity, claimed as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for a neurological disability of the left lower extremity, claimed as secondary to service-connected lumbar spine disability.

3.  Entitlement to a disability rating in excess of 60 percent for service-connected lumbar spine disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009, rating decision in which the RO declined to reopen the Veteran's claims for service connection for neurological disability of both the right and left legs, denied a rating in excess of 60 percent for lumbar myositis, and denied a TDIU.  In May 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In April 2013, the Board reopened the Veteran's claim for service connection for a neurological disability of the right lower extremity.  The Board also noted that following issuance of an April 2000 rating decision in which the RO denied service connection for a neurological disability of the left lower extremity, there was no final decision of record as to that claim.  In this respect, in December 2000, the Veteran submitted evidence from a private physician in support of the claim which precluded the claim from becoming final.  See 38 C.F.R. § 3.156(b) (2016); see also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011), Muehl v West, 13 Vet. App. 159, 161-62 (1999).  Accordingly, the Board remanded to the agency of original jurisdiction (AOJ) the reopened and original claims for service connection, as well as the remaining higher rating and TDIU claims on appeal for further evidentiary development.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that still further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The claims on appeal concern a higher disability rating for the Veteran's service-connected low back disability, service connection claims for neurological disabilities affecting the bilateral lower extremities as secondary to service-connected back disability, and a TDIU due to the low back disability and the lower extremity neurological disabilities.  At this point, however, it appears to the Board that the current service-connected back disability on appeal has been mischaracterized and that the disability should more appropriately be characterized as lumbar spine degenerative disc disease (DDD); as it appears that the original low back pain disability for which service connection was granted has progressed to the development of DDD.  

Resolution of the claims on appeal, to specifically include the propriety of granting service connection for the lower extremity neurological disabilities and of awarding a TDIU, hinges, in large part, upon the correct characterization of the service-connected low back disability.  This is especially so where radiculopathy is frequently found to be a manifestation of DDD. 

The Board notes that service connection for the back disability was originally granted for low back pain in a March 1982 rating decision.  At that point, the Veteran had experienced an approximately seven year history of back and radiating right hip pain.  His service treatment records include an April 1981 report, dated after his January 1981 separation examination, which noted his recurring back pain and included an impression of DDD at L5-S1, and possibly L4-5.  The AOJ later characterized the service-connected low back disability as lumbosacral paravertebral myositis in an August 1996 rating decision, following VA examinations in April 1994 and May 1996 which culminated in a diagnosis of myositis, as well a diagnosis of disc desiccation and minimal posterior bulging of L4-L5 and L5-S1, based on a May 1994 MRI report.  

In addition to the foregoing, additional evidence strongly supports the proposition that the Veteran's service-connected back disability should be characterized as DDD.  Notably, the medical evidence indicates that the symptoms upon which the Veteran's back disability ratings have been based over the last several years are resultant symptoms of DDD, and not myositis.  Additionally, the report of a June 1999 VA examination includes the opinion that the May 1994 MRI report findings were etiologically related to low back condition for which service connection was granted.

Given this evidence, the Board finds that remand is necessary in order to obtain additional medical evidence with respect to the nature and severity of the Veteran's service-connected low back disability, to obtain new medical opinions with respect to the relationship between the claimed lower extremity neurological disabilities and the service-connected low back disability, and for a VA examiner to comment on the individual and combined functional effects of the Veteran's service-connected disabilities on his activities of daily living, to include employment.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s)-to particularly include the claim for increased rating and the claim for a TDIU.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination(s)-sent to him by the pertinent medical facility

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated through May 2016.  Accordingly, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since May 2016.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims herein remanded.  

The AOJ's adjudication of the higher rating claim should include appropriate recharacterization of the lumbar spine disability, and consideration of whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  All claims should be considered in light of all evidence added to the record since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran dated since May 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate physician with experience in evaluating disabilities of the spine.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Assuming that the Veteran's degenerative disc disease constitutes progression of the low back disability (then characterized as low back pain) for which service connection was originally granted, and based on consideration of the testing results and the Veteran's documented history and assertions, the examiner should render appropriate clinical findings to fully describe the current severity of the Veteran's service-connected low back disability.

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees) in active motion and passive motion, and on weight-bearing, and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

In conducting range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which motion limiting pain begins.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine, and, if so the extent of any such ankylosis and whether the ankylosis is favorable or unfavorable.

Assuming that that the Veteran's service connected disability involves disc impairment, the examiner should render findings responsive to the criteria for intervertebral disc syndrome (IVDS) specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA neurological nerve examination, by an appropriate physician with experience in evaluating neurological disabilities.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies to include neurological testing, if warranted, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current neurological disability(ies), to include neuropathy and radiculopathy, affecting each lower extremity. 

Assuming that the Veteran's degenerative disc disease constitutes progression of the low back disability for which service connection was originally granted,  the physician should clearly indicate whether the Veteran has any neurological impairment, to include sciatica, as a manifestation of the service-connected lumbar spine disability.  For each such identified manifestation, the examiner should indicate whether such manifestation constitutes a separately ratable disability and if so should provide an assessment of the severity of the manifestation as mild, moderate, moderately severe, or severe. 

In addressing the above, the examiner should consider and discuss all pertinent lay evidence (to include the Veteran's complaints of radiating back pain, bilateral hip pain, and bilateral leg numbness) and medical evidence (to include service treatment records reflecting an assessment of possible sciatica, as well as comments reflected in the reports of the September 2008 VA examinations, the August 2008 private EMG study, and the May 2016 VA examination, which diagnosed right lumbar radiculopathy, and generalized sensory motor peripheral neuropathy of the bilateral lower extremities. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  After associating with the claims file the neurological examination report, obtain from the VA spine examiner an addendum opinion.

Based on the examination reports of record and the Veteran's assertions, the physician should fully describe the individual (and, if appropriate, combined)  functional effects of the Veteran's service-connected service lumbar spine disability-along with any associated neurological disability(ies)  affecting the right and/or left lower extremity(ies), if appropriate-on his activities of daily living, to include employment.  In doing so, the examiner fully describe the impact on the Veteran's ability to perform the physical acts required for substantially gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

Also, in addressing the above, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s).

Complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination(s)-sent to him by the pertinent medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After accomplishing all requested action, as well as any additional action deemed warranted (to include appropriate recharacterization of the Veteran's service-connected lumbar spine disability), adjudicate the claims on appeal.  

If the Veteran fails, without good cause, to reported to the scheduled spine examination, in adjudicating the higher rating and TDIU claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to the higher rating, consideration of whether staged rating of the disability is appropriate).

10.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

